DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 07/18/2022 application filed on 10/15/2020 which has provisional application filed on 10/15/2019.
Claims 1-18 are pending in the case.  Claims 1, 7 and 13 are independent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 9, 15 recite the limitation “… for the purpose of the website data source…” in line 3 of claim 3; line 5 of claim 9; line 4of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al., US 20090235158 in view of Riggs et al., US 2015/0213147.
	Regarding independent claim 1, Rosenstein teaches a computer-implemented method for facilitating direct webpage editing, the method comprising:
	receiving, by a device, a source file from a website data source, wherein the source file comprises an original format wherein the original format is compatible with the website data source, wherein the source file is associated with generation of a website via a content delivery network and wherein the website comprises at least one webpage (Rosenstein, [0053], [0073], [0077]-[0081]; selecting an object/content from a server for generating a webpage of a website);
	generating, by the device and based on receiving the source file, a rendering of a website preview pane (Rosenstein, fig. 3C; [0053], [0073]; displaying webpage accordance to selected content in editing region 2000);
	converting, by the device and based on receiving the source file, the original format of the received source file to a normalized format source file (Rosenstein, [0083]; converting the content into a HTML webpage);
	generating, by the device, a rendering of a user-interface editing control, wherein the user-interface editing control is associated with the website (Rosenstein, fig. 3C, [0053], [0057]; editing tools to adding an image into the webpage editing region);
	displaying, by the device and based on generating the rendering of the website preview
pane, the website preview pane (Rosenstein, figures 3C, 3D; [0053], [0057]; displaying the webpage accordance to the template or content); and
	displaying, by the device and based on generating the rendering of the user-interface
editing control, the rendered user-interface editing control in proximity to the displayed website
preview pane (Rosenstein, fig. 3C, [0053]; displaying editing tools next to editing region 2000).
	However, Rosenstein does not teach the normalized format source file is distinct from the at least one webpage; and generating, based on the converting, a rendering of a user-interface editing control.
	Riggs teaches converting, by the device and based on receiving the source file, the original format of the received source file to a normalized format source file, wherein the normalized format source file is distinct from the at least one webpage (Riggs, [0023]-[0025], converting a read-only image to a normalized format that is modifiable/editable); and generating, by the device and based on the converting, a rendering of a user-interface editing control, wherein the user-interface editing control is associated with the website (Riggs, [0025], [0026], [0031]; editing the normalized image with editing features and functions for publishing).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rigg’s teaching and Rosenstein’s teaching to include the normalized format source file is distinct from the at least one webpage; and generating, based on the converting, a rendering of a user-interface editing control, since the combination would have enhanced the user to work on either read-only source or modifiable source to create webpages/websites.
	Regarding claim 2, which is dependent on claim 1, Rosenstein teaches further comprising: receiving, by the device, data input, wherein the data input is inputted into the user-interface editing control and wherein the data input corresponds to a change to the normalized format source file (Rosenstein, [0053]-[0060], [0065]-[0068], [0073]; editing the a webpage by adding link, image, object; changing text, block and/or editing look).
	Regarding claim 4, which is dependent on claim 2, Rosenstein teaches further comprising:
	rendering and displaying, by the device, a publishing option (Rosenstein, fig.3A, item 110; [0045]);
	receiving, by the device, an input selection of the publishing option (Rosenstein, fig.3A, item 110; [0045]; user clicks “publish” button to request publishing a web page);
	generating, by the device and based on receiving the input selection of the publishing
option, a continuous delivery service (Rosenstein, fig.3A, item 110; [0045, [0098]; loading the webpage HTML file and its associated resource, such as image files); and
	loading, by the device and based on generating the continuous delivery service, the
normalized format source files (Rosenstein, [0045], [0071], [0098]; loading the webpage HTML file and its associated image files); and
	transferring, by the device and based on loading the normalized format source files, to the content delivery network for the purpose of generating the website (Rosenstein, [0045], [0071], [0098]; dynamically generating HTML file for the request).
	Regarding claim 5, which is dependent on claim 1, Rosenstein teaches wherein the source file comprises one or more of a content management system, a database, a data file, a page-template file, and a digital asset management system (Rosenstein, fig.5, template).
Claims 7-8, 10-11 are for a non-transitory computer readable storage medium storing executable computer program instructions for performing the method of claims 1-2, 4-5  respectively and are rejected under the same rationale.
Claims 13-14, 16-17 are for a system comprising a processor and a non-transitory computer readable-medium having computer-readable medium instructions when executed by the processor performing the method of claims 1-2, 4-5 respectively and are rejected under the same rationale.
Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein and Riggs as applied to claim 1 above, and further in view of Hicks et al., US 2008/0244740.
	Regarding claim 3, which is dependent on claim 2, Hicks teaches further comprising: providing, by the device and based on the data input, the normalized format source file to the website data source for the purpose of the website data source converting the normalized format source file to the original format (Hicks, [0012]; client send modified webpage to server for server converting back to original format for storing).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hicks’ teaching and Rosenstein’s teaching to provide the normalized format source file to the website data source for the purpose of the website data source converting the normalized format source file to the original format, since the combination would have enhanced the server to store and manage modified/updated images in server’s format.
Claim 9 is for a non-transitory computer readable storage medium storing executable computer program instructions for performing the method of claim 6 and is rejected under the same rationale.
Claim 15 is for a system a processor and a non-transitory computer readable-medium having computer-readable medium instructions when executed by the processor performing the method of claim 6 and is rejected under the same rationale.
Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein and Riggs as applied to claim 1 above, and further in view of Bimson et al., US 2002/0046244 and Jiang et al., US 20090006997.
	Regarding claim 6, which is dependent on claim 1, Rosenstein teaches wherein the user-interface editing control comprises capabilities for managing the website (Rosenstein, fig.2B, items 230, 240; [0030]-[0033], [0097]; webpage authoring tool allow administrator/user creating, deleting and rename a website/webpage). 
	Rosenstein does not teach capabilities for compatibility with a workflow for managing the website, wherein user-interface editing control comprises controls for facilitating construction of such workflows; and further implementing, by the device, the workflow via a business process execution language.
	Bimson teach capabilities for compatibility with a workflow; and user-interface editing control comprises controls for facilitating construction of such workflows (Bimson teaches capabilities for compatibility with a workflow for managing the website [0030]-[0032]; administrator user setups/defines workflows for creating, reviewing, approving, publishing webpages).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bimson’s teaching and Rosenstein’s teaching to include capabilities for compatibility with a workflow; controls for facilitating construction of such workflows, since the combination would have enhanced the user to define workflows for creating, reviewing, approving and management webpages/websites.
	Jiang teaches implementing, by the device, the workflow via a business process execution language (Jiang, [0125]; implementing business process execution language (BPEL) workflow).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Jiang’s teaching into Bimson and Rosenstein’s teaching to include implementing, by the device, the workflow via a business process execution language, since the combination would have enhanced the user to define workflows by using standard language which is widely used for describing a workflow.
Claim 12 is for a non-transitory computer readable storage medium storing executable computer program instructions for performing the method of claim 6 and is rejected under the same rationale.
Claim 18 is for a system a processor and a non-transitory computer readable-medium having computer-readable medium instructions when executed by the processor performing the method of claim 6 and is rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wichmann, US 2014/0250363 teaches a conversion component comprises user interface to convert an original image to web image.
	Thiess, US 8645823, figures 2-3; image editor at client normalizes images 303 within a webpage before uploading the webpage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177